Citation Nr: 1745561	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2. Entitlement to service connection for renal disease, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1969 to October 1971. This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions dated in 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In February 2017, the Board remanded the issues on appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board regrettably finds that another remand for further development is warranted.  The Veteran seeks entitlement to service connection for hypertension, and the Veteran's representative contends that post-traumatic stress disorder (PTSD) can cause or aggravate hypertension. The Veteran is service-connected for PTSD, and his representative has submitted several peer-reviewed medical sources which support his contentions. At a February 2017 VA examination, the examiner opined that the Veteran's hypertension was less likely than not cause or aggravated by his service connected PTSD. As rationale for her opinion, the examiner stated that there is no peer review literature which supports PTSD as a cause for hypertension. As such, the Board finds that the examiner did not adequately address the relationship between hypertension and PTSD. As the examination report is insufficient to determine the nature and etiology of the Veteran's hypertension, further evaluation in necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The claim for service connection for renal disease is claimed as secondary to hypertension. As such, that claim is inextricably intertwined with the claim for entitlement to service connection for hypertension and thus cannot be adjudicated at this time. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his claimed hypertension. The AOJ should schedule the examination with a different examiner than the individual who conducted the February 2017 VA examination for hypertension. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his claimed disability. Following completion of the examination and review of the claims file, the following must be addressed:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the claimed hypertension disability was caused by any of the Veteran's service connected disabilities (PTSD and diabetes mellitus, type II). The examiner is specifically directed to address the literature supporting a causal link between PTSD and hypertension referenced by the Veteran's representative in his August 2017 Appellant's Brief. 

(b) Whether it is at least as likely as not (50 percent probability or greater) that the claimed hypertension disability was aggravated by any of the Veteran's service connected disabilities, to include his service connected PTSD. Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.
 
A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided. 

3. Then readjudicate the claims on appeal, as are listed on the title page of this Remand. For either claim denied, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond before returning the file to the Board for further appellate consideration of the claim

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

